Title: To James Madison from James Maury, 25 February 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 25 Feby. 1803
					
					I had the Honor to write to you on the 27th. past.  In this I inclose you a price current for our exports with a state of the Imports from, & exports to, the United States for the last six months ending 31 Decr.
					The exports as heretofore have been almost exclusively confined to our vessels, and indeed the countervailing duty, which it was generally imagined would, after peace, have operated greatly to their disadvantage, especially in the carrying Tobacco, appears by no means to have produced, that effect.
					The number of american vessels cleared out from this place, within the before mentioned period, amount, from the best Information I can collect, to one hundred & thirty five.
					The letter inclosed in yours of the 18th. Octr. was treated as you desired.  I have the Honor to be with Perfect Respect Sir Your most Obedt. Servt.
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
